Appeal from order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about May 31, 2006, which, insofar as appealed from, upon respondent-appellant’s default, terminated his parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously dismissed, without costs.
The order of disposition from which respondent purports to appeal was entered upon his default at the dispositional hearing, and therefore is not appealable (CPLR 5511; Matter of Rueben Doulphus R., 11 AD3d 398 [2004], lv dismissed in part and denied in part 4 NY3d 759 [2005]). Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.